           Case 1:18-cr-00005-VEC Document 49 Filed 07/20/20 Page 1 of 2

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 7/20/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    :     18-CR-005 (VEC)
                                                              :
 MARK IRIZARRY,                                               :          ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 11, 2020, the Court received a letter from Mr. Irizarry, pro se,

moving for compassionate release pursuant to 18 U.S.C. § 3582(c) (Dkt. 43);

        WHEREAS on May 26, 2020, the Government opposed Defendant’s motion for

compassionate release, and provided Mr. Irizarry’s BOP medical records (Dkt. 45);

        WHEREAS the Court has received additional letters (Dkts. 46, 48) and medical records

(under seal) from Mr. Irizarry in further support of his motion; and

        WHEREAS Mr. Irizarry has exhausted his administrative remedies as required by the

statute, 18 U.S.C. § 3582(c)(1)(A) (see Dkt. 47);

        IT IS HEREBY ORDERED that Mr. Irizarry’s motion for compassionate release is

DENIED. He fails to demonstrate “extraordinary and compelling reasons” to reduce his

sentence. 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Irizarry has not shown that his health conditions in

combination with increased risks of contracting COVID-19 at FCI Petersburg Low rise to the

level of warranting a reduction of his sentence. As of the date of the Government’s opposition,

no inmate had tested positive at Mr. Irizarry’s facility, and only 1 inmate has tested positive as of

the date of this Order according to www.bop.gov/coronavirus/.
          Case 1:18-cr-00005-VEC Document 49 Filed 07/20/20 Page 2 of 2




       Even if Mr. Irizarry could demonstrate extraordinary and compelling reasons, the Section

3553 factors would nonetheless counsel against his release. Mr. Irizarry’s crimes were

undoubtably severe. The purposes of his original 240-month sentence would be seriously

undermined by reducing that sentence more than 80%.

       The Court encourages Mr. Irizarry to continue to make productive use of his time in

prison, including by participating in mental health counseling. His activities and efforts so far

are a positive sign towards rehabilitation.

       The Clerk of Court is respectfully directed to close docket entry 43. This Order has been

mailed to Mr. Irizarry by chambers.



SO ORDERED.
                                                        _________________________________
Date: July 20, 2020                                           VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                               2 of 2
